‘oiwc~~    OF’THE     ATTORNEY    GENERAL       OF TEXAS
                                                AUSTIN
     B”O”rn”ILLLL”.
     Arr0111.”
             0.rw”lL                                ttllr1,,1*ss




..
                                                                    e 0, ma iraID tb
                                                                    offonr;* you hare
                                                          tr or riosnlty       or xoum-
                                                               llr o um8to no
                                                                            O?es
                                                                               th e
                                                          nt    the tolloriry~~uor~




                         Wo hno    boon unmblo 8o tind         •~   lthorlty      with rr-
           form00  to state pzoporty a8 would lnrtituta   an lxoeption to
           the role th6t 0 p8r8on rhall k proreeuted in the oounty rhero
           thr offonclew.8 ooadttod.   thr lolloming lrtiolor  0r the Cob.
           of Grl~4nrl Rrooodure rpperr to oontrol the tonne ei the otiuua
           a8 stated above without dlstiaetion udo ktrrrn rtak pnt-
           pertp mid that $olon&g   to 8ny I.ndirldorll
                         "Art. 190.        on the boandar~     of two lount%o~.
a:.    _~




             ~83
               0r m8el0dttea         01th
                                        1 eb 0wr r yo r b r ptr
                                                              ,0
             oountles, or within Sour hundred yordo thereof, ray
             be promouted and punlrhul in llther oounty.*

                  *Art.   LOO. R*oolVlng on6 eonollolin~
                                                       ltoloa
             propsrtx.    ReOolrhIg 8nd OOAOOO~ing    otolen gropr-
             ty arsy be proseouted in the bounty when the thofi
             XGO oonlttod,    or in any other  county   through or
             into rhlob the property MJ hare beo;;;;m:yby
             the perron ltoo)lng the ooao, or:
             wharo the mame uy have km. reoa’f”wed or. oonoralo4
             by the oifwlore*
                     In+loonfth e   obore l   utb o r ltlo  7mi o
                                                                ore,reopoot-
      tu11y w.lvl8*4 that   it ir thr opinion0r thio dbpwtmant thet
      l oompldnt oher&iag one rltb        reoelrlaa   8tolm property belong-
       lq to the #tote, would hare to br film4 in the lounty oooord-
      lq to the proviolono or Art1010 BOO, 0040 of Or*01              -Fro-
      oeauro, 1985. Trrrrlo dounty would hero no Jur$rdlotla,           of
      luoh o n0tr w00    ulllo th
                                r r elteto’o    Qr o p wty wa ultolon in,
      or wno oarried   through or rooelvd       or oonoerled by the offender
      in oald oounty.
                  TrustioE the lbwo 8navm-a your guestion,       we roPaln
                                               YOurB tsq truly




      APfROVSD JULY 10, 1939
       o/ w. Y. xooro
       -3   ASSIsTAMTATN@iEX O$l@H&